Citation Nr: 1521751	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  10-37 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a pulmonary disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability manifested by loss of balance.  

3.  Entitlement to a compensable rating for hypertension.

4.  Entitlement to a compensable rating for left ear hearing loss.

5.  Entitlement to a compensable rating for otitis media.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1958 to September 1961.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the New York, New York RO.

The issue of service connection for tinnitus has been raised by the record (in a July 2012 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a disability manifested by loss of balance (on de novo review) and seeking increased ratings for hypertension, left ear hearing loss and otitis media are being REMANDED to the AOJ.  VA will notify the Veteran if action is required.


FINDINGS OF FACT

1.  An unappealed August 1994 rating decision denied the Veteran service connection for a lung disability, based essentially on a finding that any such disability was unrelated to his service. 

2.  Evidence received since the August 1994 rating decision does not tend to relate a pulmonary disability to service the Veteran's service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for a pulmonary disability; and does not raise a reasonable possibility of substantiating such claim.

3.  An unappealed June 1999 rating decision denied the Veteran service connection for a disability manifested by loss of balance, essentially based on a finding that such disability was unrelated to the Veteran's service-connected left ear otitis media.

4.  Evidence received since the June 1999 rating decision tends to show the Veteran has a disability manifested by loss of balance that may be related to a service-connected disability; relates to an unestablished fact necessary to substantiate the claim of service connection for such disability; and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for a pulmonary disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has been received, and the claim of service connection for a disability manifested by loss of balance may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in May and September 2009, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  The September 2009 letter complied with the requirements set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006) regarding notice in claims to reopen.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) are associated with the record and pertinent VA medical records have been secured.  In a claim to reopen, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until the previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the appellant's VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that when he was seen in February 1959, it was noted that he had been followed since the previous month for an obstruction of the right nasal lacrimal duct, secondary to an infectious process.  The left maxillary sinus was irrigated on several occasions.  A culture showed "pneumonoccus."  A chest X-ray showed right middle lobe pneumonia.  In May 1960 he was hospitalized for complaints of left ear pain of two months duration.  He also complained of dizziness and unsteadiness of gait.  He stated he had done a considerable amount of swimming as a diving instructor and during the previous two months had noticed episodes of dizziness, nausea and vomiting following diving.  Examination showed no nystagmus or abnormal gait.  There was a positive Romberg and a questionable pass-pointing on the right.  A neurological consultation found it was primarily a functional problem, and that there was no significant deficit of the cranial nerves.  A neurosurgical consultation found no evidence for angle or cerebellar lesion.  The diagnosis was mastoiditis, acute, organism unknown.  On August 1961 service separation examination neurological evaluation was normal, and the lungs and chest were normal.  A chest X-ray was negative.

On January 1962 VA general medical examination, the Veteran reported that on two occasions in service he was hospitalized for pneumonia.  Examination of the respiratory system found no clubbing or cyanosis.  The chest was clear to percussion and auscultation.  A chest X-ray showed no essential pulmonary or pleural pathology.  The pertinent diagnosis was that there was no pulmonary or pleural pathology.  

An April 1962 rating decision denied service connection for pneumonia essentially on the basis that it was not shown following service.  He was notified of that determination and did not appeal it.

On July 1994 VA general medical examination, it was noted the Veteran was status post severe bronchopneumonia due to gas exposure in service.  Examination of the respiratory system was negative.  A chest X-ray was negative.  No pertinent diagnosis was made.

An August 1994 rating decision denied service connection for a lung disability essentially on the basis that such a disability was not shown in service or within one year thereafter (and that any such disability was unrelated to service).  He was notified of that determination and did not appeal it.

On April 1999 VA examination for ear disease, it was noted that the Veteran had a history of vertigo and vomiting.  

On April 1999 VA audiological evaluation, the Veteran reported a history of vertigo associated with nausea and photo-sensitivity since 1968.  

A June 1999 rating decision denied the Veteran service connection for loss of balance essentially on the basis that such disability was not shown to be related to his service-connected otitis media.

In July 1999, the Veteran was seen in a VA audiology clinic with a complaint of vertigo and imbalance for two to three months.  It was noted that he had had multiple surgeries on his left ear in the 1960's.  The assessment was Meniere's like syndrome.

VA outpatient treatment records show that in February 2011 it was noted that the Veteran had a history of pneumonia.  He was seen for complaints of cold symptoms.  A chest X-ray found no evidence of pneumonia.  In October and November 2011, his complaints included feeling dizzy and loss of balance.  

A final decision by the RO may not be reopened and allowed based on the same factual basis.  38 U.S.C.A. § 7105.  However, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

	Pulmonary disorder 

The evidence received since the August 1994 rating decision that denied service connection for a lung disability (that might bear on the matter at hand) consists of VA medical records.  No additional evidence received since the August 1994 rating tends to demonstrate that the Veteran has a lung disability that is related to service.  In fact, the record is devoid of any clinical evidence indicating that the Veteran now has any chronic pulmonary disorder.  Therefore, the additional evidence does not pertain to an unestablished fact necessary to substantiate the claim of service connection for a pulmonary disability or raise a reasonable possibility of substantiating such claim, and is not new and material.  Accordingly, the claim of service connection for a pulmonary disability may not be reopened.  

	A disability manifested by loss of balance

Pertinent evidence received since the June 1999 rating decision that denied service connection for a disability manifested by loss of balance consists of VA medical records that include statements suggesting that the Veteran's complaints of dizziness and loss of balance might be associated with Meniere's disease.  Such evidence was not in the record at the time of the June 1999 rating decision.  It is new evidence that addresses an unestablished fact necessary to substantiate the claim of service connection for a disability manifested by loss of balance and, considered in conjunction with all of the evidence in the record, raises a reasonable possibility of substantiating such claim under a secondary service connection theory of entitlement.  Taken at face value, as required for the purpose of reopening, the new evidence is both new and material, and the claim of service connection for a disability manifested by loss of balance may be reopened.  


ORDER

The appeal to reopen a claim of service connection for a pulmonary disability is denied.

The appeal to reopen a claim of service connection for a disability manifested by loss of balance is granted.


REMAND

The Board finds that further development is needed for proper de novo adjudication of the reopened claim of service connection for a disability manifested by loss of balance.  The Veteran has not been examined to determine the etiology of his complaints of dizziness and loss of balance.

Furthermore, the Veteran states that that he has drainage from his ears about six or seven times a year, usually in the fall and winter.  He has requested to be examined when his otitis is active.  He also states that he is on medication for control of hypertension and claims that his hearing acuity has declined.  

The most recent VA examinations of the Veteran for hearing loss and otitis media of record were conducted in September 2009, and the his last VA examination for hypertension was earlier.  He alleges, in essence, that these disabilities have increased in severity since.  In light of the allegation of worsening, and the length of the intervening period, contemporaneous examinations are indicated.

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify any (and all) providers of evaluation and/or treatment he has received for a disability manifested by loss of balance since his discharge from service, and for hypertension, left ear hearing loss and otitis media since 2011, and to submit authorizations for VA to secure records of any such private evaluations or treatment.  The AOJ should secure complete clinical records of the evaluations and treatment from all providers identified.

2.  After the above development is completed, the AOJ should arrange for the Veteran to be examined by an otolaryngologist to determine the current severity of his otitis media and whether he has a separate and distinct disability manifested by loss of balance and, if so, it's likely etiology (if not whether it is a manifestation of an already service-connected disability (such as left ear hearing loss or otitis media).  Based on examination of the Veteran and review of the record the examiner should provide opinions that respond to the following:

(a) What is the most likely etiology for the Veteran's complaints of loss of balance.  Specifically, is it at least as likely as not (a 50% or greater probability) that they reflect the presence of a distinct disability entity that was incurred in service?  The rationale for this opinion must reflect acknowledgement of/comment on the significance of the Veteran's complaints of dizziness in service.

(b) If the response to the above is no (i.e., he does not have a distinct disability entity that was incurred in service: (i) if such a disability is found is it at least as likely as not that it were either caused or aggravated by a service connected disability such as left ear hearing loss and otitis media? (ii) if such a distinct disability is not found, are the Veteran's reported symptoms of dizziness manifestations of an already service connected disability?  (iii) If not, please identify the etiology for the complaints considered more likely.

The examiner must include rationale with the opinions.

3.  The AOJ should likewise arrange for the Veteran to be examined by an internist or cardiologist to determine the current severity of his hypertension.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should note the predominant range of the Veteran's current blood pressure readings, whether the hypertension is controlled by medication, and the predominant range of blood pressure readings before control with medication.

4.  The AOJ should also arrange for an audiological evaluation of the Veteran (with audiometric studies) to assess the current severity of his left ear hearing loss.  In addition to reporting the results of controlled audiometry, the examiner must also specifically comment on the impact the left ear hearing loss has on occupational and daily activity functioning (commenting on the Veteran's own descriptions of such functional impairment).

5.  The AOJ should then review the record and readjudicate the claims (service connection for a disability manifested by loss of balance de novo).  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


